           Case 1:18-cv-00169-CRK Document 98     Filed 11/15/19   Page 1 of 11
                            UNITED STATES COURT OF INTERNATIONAL TRADE
                                        ONE FEDERAL PLAZA
                                      NEW YORK, NY 10278-0001



CHAMBERS OF
Claire R. Kelly
    Judge


                                                            November 8, 2019


PUBLIC VERSION

Donald Bertrand Cameron, Esq.
Brady Warfield Mills, Esq.
Eugene Degnan, Esq.
Julie Clark Mendoza, Esq.
Mary Shannon Hodgins, Esq.
Ragan William Updegraff, Esq.
Rudi Will Planert, Esq.
Sabahat Chaudhary, Esq.
Morris, Manning & Martin, LLP
1401 Eye Street, NW
Suite 600
Washington, DC 20005-2204
Email: dcameron@mmmlaw.com
       bmills@mmmlaw.com
       edegnan@mmmlaw.com
       jmendoza@mmmlaw.com
       mhodgins@mmmlaw.com
       rupdegraff@mmmlaw.com
       wplanert@mmmlaw.com
       tradeservice@mmmlaw.com

Jaehong David Park, Esq.
Daniel Robert Wilson, Esq.
Henry David Almond, Esq.
Kang Woo Lee, Esq.
Arnold & Porter LLP
601 Massachusetts Avenue, NW
Washington, DC 20001-3743
Email:       david.park@aporter.com
             daniel.wilson@apks.com
             henry.almond@aporter.com
             kangwoo.lee@apks.com
       Case 1:18-cv-00169-CRK Document 98       Filed 11/15/19   Page 2 of 11
Consol. Court No. 18-00169                                             Page 2 of 11
PUBLIC VERSION
Jeffrey Michael Winton, Esq.
Amrietha Nellan, Esq.
Law Office of Jeffrey M. Winton PLLC
1900 L Street, NW
Suite 611
Washington, DC 20036
Email:        jwinton@jmwinton.com
              anellan@jmwinton.com

Joshua Ethan Kurland, Esq.
Loren Misha Preheim, Esq.
U.S. Department of Justice
Commercial Litigation Branch - Civil Division
P.O. Box 480
Ben Franklin Station
Washington, DC 20044
Email:       joshua.e.kurland@usdoj.gov
             Misha.Preheim@usdoj.gov

Reza Karamloo, Esq.
Of Counsel
U.S. Department of Commerce
Office of Chief Counsel for Trade Enforcement and Compliance
1401 Constitution Avenue, NW
Room 3622
Washington, DC 20230-0001
Email:        reza.karamloo@trade.gov

Roger Brian Schagrin, Esq.
Christopher Todd Cloutier, Esq.
Elizabeth Jackson Drake, Esq.
Luke Anthony Meisner, Esq.
Paul Wright Jameson, Esq.
Schagrin Associates
900 Seventh Street, NW
Suite 500
Washington, DC 20001
Email: rschagrin@schagrinassociates.com
       ccloutier@schagrinassociates.com
       edrake@schagrinassociates.com
       lmeisner@schagrinassociates.com
       pjameson@schagrinassociates.com
       Case 1:18-cv-00169-CRK Document 98          Filed 11/15/19   Page 3 of 11
Consol. Court No. 18-00169                                                 Page 3 of 11
PUBLIC VERSION
Gregory James Spak, Esq.
Frank John Schweitzer, Esq.
Kristina Zissis, Esq.
Matthew Wolf Solomon, Esq.
White & Case, LLP
701 Thirteenth Street, NW
Suite 1100
Washington, DC 20005-3807
Email:         gspak@whitecase.com
               frank.schweitzer@whitecase.com
               kzissis@whitecase.com
               matt.solomon@whitecase.com

      Re:    Husteel Co., Ltd. v. United States
             Consol. Court No. 18-00169

Dear Counsel:

       As you know, oral argument in this case will be held on Tuesday, November 26,
2019, at 11 a.m. in Courtroom 3 of the James L. Watson Courthouse of the United States
Court of International Trade, One Federal Plaza, New York, NY 10278. The court has
examined the parties’ submissions and would like counsel to be prepared to address the
following issues.

Particular Market Situation (“PMS”) Statutory Authority for Below Costs Sales
Adjustment

For Husteel Co., Ltd. (“Husteel”)

   1. You argue that there is no exhaustion problem here because your statutory
      interpretation arguments fall within the “pure legal question” exception. Pl.
      [Husteel’s] Reply Br. Supp. Mot. J. Agency R. at 8, Sept. 3, 2019, ECF No. 77
      (“Husteel’s Reply Br.”). Defendant-Intervenors challenge the applicability of that
      exception where the agency is interpreting a newly enacted provision—submitting
      that, in such circumstances, Commerce must be given an opportunity to address
      contrary readings of the statute. Resp. Br. Def.-Intervenors California Steel
      Industries, TMK IPSCO, Welspun Tubular LLC USA at 10–11, July 29, 2019, ECF
      No. 63 (“Def.-Intervenors’ Resp. Br.”) (citing Fuwei Films (Shandong) Co. v. United
      States, 35 CIT 1229, 791 F. Supp. 2d 1381, 1384 (2011)). How do you respond
      to this argument?
        Case 1:18-cv-00169-CRK Document 98               Filed 11/15/19     Page 4 of 11
Consol. Court No. 18-00169                                                           Page 4 of 11
PUBLIC VERSION
For Defendant and Defendant-Intervenors

    1. You assert that Husteel has failed to exhaust administrative remedies and also
       waived its statutory argument because it failed to raise the issue before Commerce
       in its complaint. Def.’s Resp. Pls.’ Mot. J. Agency R. at 21–22, July 29, 2019, ECF
       No. 64 (“Def.’s Resp. Br.”).

               a. However, Husteel states, in its complaint, that “Commerce’s [PMS]
                  determination and resulting adjustment are unsupported by substantial
                  record evidence and contrary to law[.]” Compl. ¶15, at 5, Aug. 2, 2018,
                  ECF No. 6. Husteel also states that it challenges “all other aspects of
                  Commerce’s [PMS] determination and resulting calculation
                  adjustments.” Id. Considering this language, how has Husteel failed to
                  raise this issue in its complaint?

               b. Even if Defendant-Intervenors’ argument—that Commerce should have
                  the opportunity to address contentions regarding the proper reading of
                  the statute during the underlying proceeding—were correct, Def.-
                  Intervenors’ Resp. Br. at 10–11, doesn’t the fact that another respondent
                  raised this question suffice for purposes of any exhaustion argument?
                  See Husteel’s Reply Br. at 7–8 (citing to SeAH’s Rebuttal Brief to Sec.
                  Commerce at 12, PD 291, bar code 3690116-01 (Apr. 2, 2018) (Part
                  B.1.a)).

               c. Where in its issues and decision memorandum (“IDM”) did Commerce
                  reply to SeAH’s argument?

    2. In its IDM Commerce states that “[s]ection 504 of the TPEA added the concept of
       ‘particular market situation’ in the definition of the term ‘ordinary course of trade,’
       for purposes of CV under section 773(e) of the Tariff Act of 1930, as amended (the
       Act), and through these provisions for purposes of the COP under section
       773(b)(3) of the Act.” See Welded Line Pipe from the Republic of Korea, 83 Fed.
       Reg. 33,919 (Dep’t Commerce July 18, 2018) (final results of antidumping duty
       administrative review; 2015–2016) (“Final Results”) and accompanying [IDM] for
       the [Final Results] at 11, A-580-876, (July 11, 2018), ECF No. 25-5 (“Final Decision
       Memo”) (footnotes omitted). What does the phrase “and through these provisions
       for purposes of the COP under section 773(b)(3) of the Act” mean?

    3. Commerce adjusted the cost of production, for purposes of section 773(b) of the
       Tariff Act of 1930, 19 U.S.C. § 1677b(b) (2012), 1 based on its finding of a PMS.
       See Final Decision Memo at 12–18. This provision deals with whether certain

1
 Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of the
United States Code, 2012 edition.
      Case 1:18-cv-00169-CRK Document 98           Filed 11/15/19    Page 5 of 11
Consol. Court No. 18-00169                                                   Page 5 of 11
PUBLIC VERSION
      sales may be disregarded when determining normal value. It does not appear to
      provide for the consideration of a PMS. Rather, 19 U.S.C.
      §§ 1677b(a)(1)(B)(ii)(III) (C)(iii), §§ 1677b(a)(4) address how to approach the
      existence of a PMS in the normal value context, specifically directing Commerce
      to use third country sales certain situations or constructed value.

            a. Commerce seems to have modified its cost of production calculation for
               purposes of its below cost sales test. What authorizes Commerce to
               make an adjustment to the cost of production for the below cost sales
               test based on a PMS?

            b. Defendant in its brief before the court argues that the TPEA also
               amended 19 U.S.C. § 1677(15) to define “ordinary course of trade” and
               sales that are outside the ordinary course of trade. See Def.’s Resp. Br.
               at 22–23. It argues that because 19 U.S.C. § 1677b(b) refers to sales
               in the ordinary course of trade, that the amendments of 19 U.S.C.
               § 1677b(e) are therefore included within 19 U.S.C. § 1677b(b). See id.
               However, 19 U.S.C. § 1677(15)(C) provides that transactions will be
               considered outside the ordinary course of trade where there is a PMS
               which prevents a proper comparison with export price or constructed
               export price. 19 U.S.C. § 1677(15)(C). At best, one could argue that 19
               U.S.C. § 1677(15)(C) allows Commerce to eliminate sales under 19
               U.S.C. § 1677b(a)(1)(B)(i) because those sales occur in a PMS which
               renders them outside the ordinary course of trade. Why would it allow
               Commerce to adjust the costs of inputs in a cost of production analysis
               for purposes of the below costs sales test?

            c. Defendant argues “it would be illogical to conclude that Congress
               intended for Commerce not to rely on costs distorted by a particular
               market situation for constructed value, but still to rely on those same
               distorted costs for purposes of cost of production and sales-below-cost
               test.” Def.’s Resp. Br. at 23. Why would it be illogical? Presumably if
               there is a PMS that affects the price of an input in a market it affects the
               price of the input for both home market and export sales. Commerce
               would still be able to make a proper comparison between normal value
               and export price or constructed export price.

Finding of a PMS

For Respondents

   1. You assert that Commerce may not import an adverse facts available (“AFA”) rate
      applied to POSCO in a separate proceeding, and apply it to a cooperative
      respondent in this proceeding. See Final Decision Memo at 15; Consol. Pl.
       Case 1:18-cv-00169-CRK Document 98           Filed 11/15/19   Page 6 of 11
Consol. Court No. 18-00169                                                   Page 6 of 11
PUBLIC VERSION
      Hyundai Steel Company’s Reply Br. Supp. R. 56.2 Mot. J. Agency R. at 17, Sept.
      3, 2019, ECF No. 78 (“Hyundai’s Reply Br.”). Is it unreasonable for Commerce to
      import a non-AFA rate from a separate proceeding for purposes of a PMS
      adjustment?

   2. In arguing against Commerce’s PMS determination, respondents note that
      Commerce relied on a CVD margin based on total AFA, which “[is] not evidence
      of actual subsidies at all[.]” Pl. [Husteel’s] Mot. J. Agency R., Feb. 1, 2019, ECF
      No. 42; Pl. [Husteel’s] Br. Supp. Mot. J. Agency R. at 14, Feb. 1, 2019, ECF No.
      42 (“Husteel’s Br.”); Final Decision Memo at 8; see also Mot. Pl. SeAH Steel
      Corporation J. Agency R. Confidential Version at 27–29, Feb. 1, 2019, ECF No.
      37 (“SeAH’s Br.”); Rule 56.2 Mot. J. Agency R. Consol. Pl. Hyundai Steel Company
      at 26–28, Feb. 1, 2019, ECF No. 39 (“Hyundai’s Br.”). Why doesn’t an AFA
      determination of subsidization evidence the receipt of some subsidies? It may not
      be conclusive evidence or evidence of the exact degree of subsidization but isn’t
      it some evidence?

   3. SeAH argues that Commerce’s PMS finding must be company specific and data
      driven. See SeAH’s Br. at 21–26. SeAH highlights language that looks to the cost
      of materials in producing the merchandise. See id. Why isn’t it reasonable for
      Commerce to interpret that language as meaning the cost for producing the
      merchandise in the market?

   4. Hyundai argues that Commerce has established a "high threshold" for rendering a
      PMS determination, and that Commerce “must rely on strong, substantial
      evidence” of “extreme and pervasive market conditions and/or government
      interference[.]” See Hyundai Br. at 20–21, 23 (citing to Certain Durum Wheat and
      Hard Red Spring Wheat from Canada, 68 Fed. Reg. 52,741 (Dep’t Commerce
      Sept. 5, 2003) (notice of final determinations of sales at less than fair value)
      (“Certain Wheat from Canada”) and accompanying [IDM] for the Final
      Determinations of the Antidumping Duty Investigations of [Certain Wheat from
      Canada] at cmt. 1, A-122-845, A-122-847, (Sept. 5, 2003) available at
      http://ia.ita.doc.gov/frn/summary/canada/03-22661-1.pdf (“Certain Wheat from
      Canada IDM”); Certain Pasta from Italy, 74 Fed. Reg. 39,285, 39,288 (Dep’t
      Commerce Aug. 6, 2009) (notice of preliminary results of twelfth antidumping duty
      administrative review) (“Certain Pasta from Italy II”); Certain Cold-Rolled and
      Corrosion-Resistant Carbon Steel Flat Products from Korea, 62 Fed. Reg. 18,404,
      18,412 (Dep’t Commerce Apr. 15, 1997) (final results of antidumping duty
      administrative reviews) (“Cold Rolled Steel from Korea”)). Each proceeding that
      Hyundai cites involve an instance where Commerce found a lone allegation of
      extraneous influence to be insufficient to constitute a PMS. See Certain Wheat
      from Canada IDM at 5–8 (discussing an allegation of government influence);
      Certain Pasta from Italy II, 74 Fed. Reg. at 39,287–39,288 (discussing an
      allegation that producers agreed on a ceiling or floor price); Cold Rolled Steel from
        Case 1:18-cv-00169-CRK Document 98              Filed 11/15/19    Page 7 of 11
Consol. Court No. 18-00169                                                        Page 7 of 11
PUBLIC VERSION
       Korea, 62 Fed. Reg. at 18,411–18,412 (discussing an allegation of government
       influence). Here, Commerce found a PMS determination because of a confluence
       of distortions stemming from government influence and Chinese steel
       overcapacity. See Def.-Intervenors’ Resp. Br. at 3; Def.’s Resp. Br. at 17–18; Final
       Decision Memo at 4. Considering the factual differences between those
       proceedings and this one, how do the cited proceedings support your argument
       that a PMS determination in this instance does not accord with Commerce’s past
       practice?

    5. Hyundai argues that Commerce has “historically” and “properly focused its
       analysis ‘on the behavior of the specific respondent(s) under [investigation or
       review.]” See Hyundai Br. at 21–22 (quoting Certain Pasta from Italy, 72 Fed. Reg.
       7,011 (Dep’t Commerce Feb. 14, 2007) (notice of final results of the ninth
       administrative review of the antidumping duty order on certain pasta from Italy)
       (“Certain Pasta from Italy”), accompanying [IDM] for [Certain Pasta from Italy] cmt.
       1       at      9,    A-475-818,      (Feb.    14,      2007),     available      at
       http://ia.ita.doc.gov/frn/summary/ITALY/E7-2563-1.pdf (“Certain Pasta from Italy
       IDM”); see also id. (citing Steel Concrete Reinforcing Bar from Taiwan, 82 Fed.
       Reg. 34,925 (Dep’t Commerce July 27, 2017) (final determination of sales at less
       than fair value) (“Rebar from Taiwan”) and accompanying IDM for [Rebar from
       Taiwan],          A-583-859,      (July     20,       2017)       available       at
       http://ia.ita.doc.gov/frn/summary/taiwan/2017-15840-1.pdf (“Rebar from Taiwan
       IDM”). In the proceedings Hyundai cites, however, Commerce either deviates from
       the respondent-specific approach or expressly acknowledges there are
       circumstances where a general market-analysis (i.e., “totality of the
       circumstances”) approach would be appropriate. 2 Commerce appears to tailor its
       approach depending on the nature of the PMS allegation. See Certain Pasta from
       Italy IDM at 8 (determining the existence of a PMS during a first sale in a newly
       established market); Rebar from Taiwan IDM at cmt. 1 (determining whether lower
       priced inputs evidenced a PMS). In the IDM to Certain Pasta from Italy, Commerce
       specifically gives the example of an allegation that “the entire market in question
       is export oriented,” as an “instance to consider general market conditions[.]” See
       Certain Pasta from Italy IDM at 9. How do these proceedings support your


2
  See e.g., Biodiesel from Indonesia, 83 Fed. Reg. 8,835 (Dep’t Commerce Mar. 1, 2018) (final
determination of sales at less than fair value) and accompanying [IDM] for the Final Affirmative
Determination in the Antidumping Duty Investigation of Biodiesel from Indonesia at 23, A-560-
830, (Feb. 20, 2018) available at http://ia.ita.doc.gov/frn/summary/indonesia/2018-04138-1.pdf
(adopting a general market-analysis approach and stating that Commerce “do[es] not believe [a
comparison of specific sales and transactions to the general market] is always appropriate within
the context of a PMS analysis); Certain Pasta from Italy IDM at 8–9 (stating that “it may be
appropriate in some instances to consider general market conditions in determining whether a
PMS exists[.]”); Rebar from Taiwan IDM cmt. 1 at 10 (acknowledging the totality of the
circumstances approach taken in OCTG from Korea because of the confluence of distortions
present in that proceeding) (internal citation omitted); see also Def.’s Resp. Br. at 19.
        Case 1:18-cv-00169-CRK Document 98               Filed 11/15/19      Page 8 of 11
Consol. Court No. 18-00169                                                           Page 8 of 11
PUBLIC VERSION
       contention that Commerce’s past practice demands a respondent-specific PMS
       analysis in this proceeding?
For Defendant and Defendant-Intervenors

    1. Commerce takes the position that a PMS determination under section 1677b
       demands a general analysis of distortions within the overall market, yet
       acknowledges that, “in certain contexts, an ordinary course of trade analysis may
       involve a comparison of specific sales and transactions to the general market[.]”
       Final Decision Memo at 16. Commerce goes on to state that such a company-
       specific analysis is not appropriate here because there is “sufficient evidence” that
       the market as a whole is distorted. Id. If direct evidence, demonstrating that
       respondents’ costs are not affected by market distortions, does not suffice to
       require a company-specific analysis, when is it ever appropriate to consider such
       information? For purposes of the PMS determination, is it always “illogical to
       conclude that one company operating in a particular market is insulated from the
       market distortions with respect to costs?” Final Decision Memo at 16.

    2. The statute asks whether a PMS prevents a proper comparison, 19 U.S.C.
       §§ 1677b(a)(1)(B)(ii)(III), (C)(iii), or, in the constructed value context, whether a
       PMS leads to the conclusion that the cost of production are not accurate. 19
       U.S.C. § 1677b(e).

               a. Commerce identifies factors which it assumes would affect the price of
                  inputs but where does Commerce consider whether these factors
                  prevent a proper comparison? Where does Commerce demonstrate
                  that the PMS is such that the cost of production is not accurate?

               b. Commerce relies on the “cumulative effect” of four factors to arrive at a
                  PMS determination.        However, as Respondents point out, and
                  Commerce acknowledges, that information on the record is insufficient
                  to permit Commerce to quantify the effect of three out of the four factors
                  for purposes of making adjustments. See Final Decision Memo at 5, 18,
                  23, 24. 3 Given that Commerce could not quantify three of the four
                  factors leading to its PMS determination, did Commerce effectively base
                  its PMS adjustment entirely on the AFA subsidy rate that POSCO
                  received in OCTG from Korea?



3
  Commerce acknowledges that it was “unable to quantify the effect of distortions in the electricity
market,” Final Decision Memo at 18, that “the information on the record for this review does not
permit [it] to quantify the effect of imports of Chinese HRC on Korean HRC inputs,” id. at 23, and
that “the record lacks information concerning strategic alliances that could be used to adjust the
respondents’ costs.” Id. at 24.
       Case 1:18-cv-00169-CRK Document 98           Filed 11/15/19   Page 9 of 11
Consol. Court No. 18-00169                                                  Page 9 of 11
PUBLIC VERSION
              c. Does the “totality of the circumstances” test that you employ here allow
                 you to circumvent a substantive analysis of the sufficiency of the record
                 when rendering a PMS determination? How can the court review the
                 sufficiency of Commerce’s reasoning under this standard?

   3. SeAH points to evidence that the prices paid to POSCO [[
      ]] than prices paid to its Japanese suppliers? SeAH’s Br. at 25–26. Doesn’t this
      evidence detract from Commerce’s determination that subsidies distorted the
      market?

   4. Commerce points to record evidence that Chinese exports have “pushed global
      prices [of Chinese HRC] to their lowest in at least a decade.” Final Decision Memo
      at 17 (internal citation omitted). How can global prices evidence a particular
      market situation?

Dumping Margin for Non-Selected Respondents

For Defendant

   1. You argue that Commerce is not applying an AFA rate but rather is making an
      adjustment to the cost of an input in its calculations. See Def.’s Resp. Br. at 40–
      41. What is the difference between applying an AFA rate (for example a rate of
      60%) and multiplying (adjusting) the cost of an input by 60%? Is the difference
      that the resulting rate is not 60% higher but rather some proportion of 60% higher?
      Whether you call it “applying AFA” or “making an adjustment”, isn’t the point that
      the rate here is some order of magnitude higher than it would be if Commerce had
      used a subsidy rate that had not been arrived at via AFA? Why is it reasonable to
      adjust the rate at all when the quantifier for making the adjustment is one that was
      reached using AFA?

   2. Congress specifically provided that de minimis rates or rates based on total AFA
      would be excluding when averaging rates for non-selected respondents. See 19
      U.S.C. § 1673d(c)(5)(A). Even if it were reasonable for Commerce to consider the
      subsidy rate in finding the existence of a PMS, if Commerce uses that AFA rate as
      the sole means of quantifying a PMS adjustment, hasn’t it effectively imported an
      AFA rate into this proceeding and applied it to a cooperative respondent? Wouldn’t
      such a result disincentivize cooperation in the larger scheme of things?

For Husteel

   1. If Commerce made an adjustment based upon an actual subsidy, would that be a
      problem?
      Case 1:18-cv-00169-CRK Document 98           Filed 11/15/19    Page 10 of 11
Consol. Court No. 18-00169                                                  Page 10 of 11
PUBLIC VERSION
   2. As you point out in your brief, AFA is meant to induce cooperation. SeAH’s Br. at
      20–23. Theoretically, a party will be induced to cooperate at the point which the
      AFA rate exceeds the rate that it would receive with cooperation. Therefore, in
      some sense the AFA rate is a proxy for the real rate, albeit an imperfect one. Can
      Commerce never make a PMS adjustment if all it has is imperfect data?

Refusal to Use Canada Sales as the Basis for Normal Value

For SeAH

   1. You state that, as a matter of law, Commerce is “not permitted to rely on the
      [Canadian Border Services Agency’s (“CBSA”)] [dumping] conclusions.” SeAH’s
      Br. at 11–12 (footnote omitted). You cite to the Restatement Third (and not the
      Fourth) of the Foreign Relations Law of the United States § 483 as an example
      supporting your statement. Id. n. 30 at 12. However, Restatement Third only
      states that “[c]ourts in the United States are not required to recognize or enforce
      judgments for the collection of taxes, fines, or penalties rendered by the court or
      other states.” Restatement (Third) of the Foreign Relations Law of the United
      States § 483 (Am. Law Inst. 1987). This is permissive language, not restrictive.
      Why does this source support your position?

For Defendant

   1. Your reliance on Alloy Piping seems misplaced. See Def.’s Resp. Br. at 44 (citing
      to Final Decision Memo nn.242–243 at 46; Alloy Piping Prods. v. United States, 26
      CIT 330, 201 F. Supp. 2d 1267, 1277 (2002)). Didn’t Alloy Piping simply hold that
      a mere allegation of dumping was an insufficient basis to disregard third party sales
      for the purposes of normal value?

   2. Even if Commerce may rely, to an extent, on a third country government’s findings,
      why is it reasonable for Commerce to exclusively rely on those findings when there
      is evidence that, as SeAH alleges, Commerce would have come to different
      conclusions using its own methodology? See SeAH’s Br. at 9–19; SeAH’s Reply
      Br. at 2–9.

   3. When Maverick sought “an upward adjustment to the cost of Chinese HRC
      purchases based on the simple average of subsidy rates from the European’s
      Union recent [determinations][,]” Final Decision Memo at 18–19, Commerce
      stated that it is “reluctant to make an adjustment based on a subsidy determination
      by another administering authority[.]” Final Decision Memo at 23. However, when
      SeAH contended that Commerce should not rely on a foreign government’s
      antidumping determinations when conducting a market viability analysis, Final
      Decision Memo at 43–45, Commerce concluded that “[t]he fact that Commerce’s
      methodology may differ from that of the CBSA does not negate Canada’s finding
      Case 1:18-cv-00169-CRK Document 98          Filed 11/15/19   Page 11 of 11
Consol. Court No. 18-00169                                               Page 11 of 11
PUBLIC VERSION
      of dumping.” Final Decision Memo at 46. Why isn’t it arbitrary or inconsistent for
      Commerce to rely almost exclusively on the Canadian government’s findings
      regarding dumping in its normal value analysis, while refusing to defer to the the
      European Union’s findings regarding dumping and subsidization in its PMS
      analysis? See Final Decision Memo at 23.


      Please feel free to address any other issues that you consider important.



                                                     Sincerely,
                                                      /s/ Claire R. Kelly
                                                     Claire R. Kelly, Judge

Cc:   Steve Taronji
      For docketing
